Citation Nr: 0622363	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-12 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
disabling for 
service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in July 2006, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

In his May 2006 psychological treatment update, the veteran's 
private physician noted that the veteran's recently diagnosed 
stomach cancer was being complicated by his PTSD.  
Additionally, the private physician noted that the veteran's 
psychological limitations, complicated by his medical 
condition, rendered him totally disabled and unemployable.  
To that end, the Board finds that these statements, in 
conjunction with the testimony given by the veteran and his 
representative at the May 2006 Board hearing, raise claims 
for entitlement to service connection for stomach cancer, to 
include as secondary to a 
service-connected disability, and entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability.  Accordingly, these issues are 
referred to the RO for the proper development.  


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) is manifested by depression, anxiety, 
unprovoked irritability, fair insight and judgment, 
difficulty in adapting to stressful circumstances, and the 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent disabling evaluation, but no 
greater, for the veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for his service-connected PTSD, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).  Prior to initial adjudication 
of the veteran's claim, letters dated in June 2002 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The veteran was also accorded VA examinations in 
June 2002, September 2003, and April 2005.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Service connection for PTSD was granted by a rating decision 
dated in August 2002, and an initial 30 percent disabling 
evaluation was assigned effective September 20, 2001, under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  
By a January 2004 rating decision, that initial evaluation 
was increased to 50 percent disabling, also effective 
September 20, 2001.  A 50 percent disabling evaluation 
contemplates PTSD that is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory, for 
example, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 70 percent rating is warranted when the evidence 
demonstrates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; inability to establish and 
maintain effective relationships.  Id. 

Finally, the maximum 100 percent rating contemplates "total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In this case, the evidence of record most closely 
approximates an initial evaluation of 70 percent disabling, 
but no greater, for the veteran's service-connected PTSD.  It 
is clear that the veteran experiences occupational and social 
impairment with deficiencies in most areas, especially mood, 
work, and family relations.

On all examinations of record, it is noted that the veteran 
experiences significant depression and anxiety.  His mood is 
never noted as being "good," but rather "neutral" or 
"depressed," as recorded on VA examinations in June 2002, 
September 2003, and April 2005.  Additionally, the veteran's 
private psychologist noted in July 2003 that the veteran had 
a calm presentation, punctuated with periods of excitability, 
with easy expressions of anger and rage; the VA examinations 
consistently reference the veteran's frequent experiences 
with hypervigilance, exaggerated startle response, and 
avoidant behavior of crowds or other noises or situations 
that create anxiety.  

The veteran's impulse control is consistently noted on VA 
examination as being fair.  This is evident in both the 
veteran's reports of having had several intoxicated driving 
convictions, and in subjective and objective reports of 
unprovoked irritability.  The veteran reported during his 
April 2005 VA examination that he had difficulty with 
authority figures.  It was noted in the July 2003 private 
psychological summary that during his employment, the veteran 
often felt protective of the men he supervised, as if they 
were his fellow soldiers in Vietnam, to the extent that he 
became irrationally combative with management.  Evidence of 
this conflict exists in the veteran's employment disciplinary 
history, which reflects repeated incidences of 
insubordination.  As noted in the veteran's private 
psychologist's July 2003 report, the veteran reported that he 
had an extremely difficult time concentrating under stress, 
which may have led to the irritability and anger.  
Ultimately, these instances indicate that the veteran has 
difficulty adapting to stressful circumstances, especially in 
a work or work-like setting.  

The veteran's global assessment of functioning (GAF) scores 
also support an initial 70 percent evaluation for PTSD.  The 
majority of the veteran's GAF scores since the effective date 
of the veteran's claim have ranged from 40 to 52.  A GAF 
score of 41 to 50 indicates serious symptoms, such as 
suicidal ideation and/or severe obsessional rituals, or 
serious impairment in social or occupational functioning, 
such as having no friends and an inability to keep a job.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-7 (1994).  A GAF score of 51 to 60 indicates moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as few friends, 
conflicts with peers or co-workers.  Id.  In this case, it 
has not been demonstrated that the veteran experiences 
suicidal ideation or has obsessional rituals.  However, in 
addition to the management-employee insubordination 
difficulties noted above, the veteran has had difficulty 
maintaining relationships in both of his marriages and with 
his children, and his few friends are primarily other 
veterans.  

During a May 2006 private psychological summary, it was noted 
that the veteran described his preference for a quiet, 
isolative life, spending time around the house and having 
limited social contacts.  During a July 2003 private 
evaluation, he reported that he was most comfortable in 
situations where he knew that there would not be a lot of 
conflict, or that he could get away from any conflict that 
might arise.  Additionally, the veteran's wife, who divorced 
the veteran during the mid-1980s but recently remarried him, 
testified during the May 2006 Board hearing that his 
inability to hold a stable job and to relate to her and to 
her children, had been significant factors in their divorce.  


The evidence of record does not show that the veteran has 
abnormal speech, experiences spatial disorientation, neglects 
his personal hygiene, or has depression and anxiety so severe 
as to limit his ability to function independently.  However, 
the VA rating criteria for psychiatric disorders include 
symptoms which indicate the approximate severity of the 
disorder; in order for a claimant to meet the criteria for a 
certain disability evaluation, not all of those symptoms need 
to be present.  See 38 C.F.R. § 4.7 (2005).  Ultimately, the 
focus for psychiatric ratings, and especially PTSD, is the 
impact the claimant's symptoms have on his or her 
occupational and social functioning.  See 38 C.F.R. 
§ 4.126(a) (2005).  In this case, it is clear that the 
veteran's symptoms are of the severity to merit a 70 percent 
disabling evaluation.

To that end, it is similarly evident that the veteran's PTSD 
symptomatology does not rise to the level of a 100 percent 
disabling evaluation.  A review of the evidence of record 
does not show gross impairment in thought processes or 
communication; in all examinations of record the veteran was 
found to have normal thought processes and thought content, 
and intact cognitive and communication skills.  All 
examinations and psychiatric evaluations of record note that 
the veteran denied experiencing delusions or hallucinations; 
he also denied having any suicidal or homicidal ideation, let 
alone any such intent.  Despite the work-related disciplinary 
problems discussed above, it is clear that from the veteran's 
multiple-decade career with the railroad industry that he 
does not display grossly inappropriate behavior, or is unable 
to perform activities of daily living.  Although he reported 
being isolative, there is no evidence that he could not 
manage his own daily affairs, including cooking, hygiene, or 
household chores.  Finally, on all examinations of record he 
was fully oriented, and his memory was deemed intact; during 
the veteran's recent Board hearing, he had no difficulty 
recalling the names and ages of his grandchildren, the 
duration of time since his son's death, or the year of a 
significant workplace injury.

As noted above, the rating decisions in this case assigned 
initial evaluations of 30 percent disabling, and later 50 
percent disabling, as of the effective date of the grant of 
service connection for PTSD, September 20, 2001.  By this 
decision, that initial evaluation has been increased to 70 
percent disabling.  However, there is no medical evidence of 
record that would support a rating in excess of 70 percent 
for PTSD at any time subsequent to the effective date for 
service connection, as the objective documentation of his 
symptomatology has been consistent throughout the period in 
question.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As the medical evidence of record does not show grossly 
impaired thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent homicidal or suicidal intent, inability to 
independently perform daily personal tasks including hygiene, 
disorientation to time or place, or severe memory loss, the 
Board finds that the preponderance of the evidence is against 
the claim for an initial evaluation in excess of 70 percent 
disabling for PTSD.  Accordingly, the doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An initial evaluation of 70 percent disabling, but no 
greater, for service-connected PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


